Citation Nr: 1622829	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the appellant, the Veteran's daughter, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army National Guard from September 1954 to February 1956, and on active duty in the U.S. Army from May 1956 to May 1958.  He died in August 1981.  The appellant is the Veteran's daughter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The Board observes that in September 2014, the appellant submitted a VA Form 21-22 Power of Attorney with "VSO" written in the representative box.  The form was not signed by any Veterans Service Organization (VSO) representative, although the appellant circled Armed Forces Services Corporation and Disabled American Veterans on the second page.  There is no correspondence in the claims folder from either of these VSOs.  As such, the Board contacted her by letter in April 2016, to tell her that if VA did not hear from her or her new representative regarding her choice of representation within 30 days, VA would assume that she wished to represent herself and would resume review of her appeal.  Pertinently, a review of the record reveals that the appellant did not provide any response to the April 2016 letter.  The Board finds that the appellant is unrepresented in this appeal.

On the appellant's substantive appeal dated July 2011, she requested a hearing before a Veterans Law Judge.  However, she subsequently withdrew her hearing request in February 2014 and has not requested another hearing before a Veterans Law Judge since then.  Accordingly, her request for a hearing is considered to be withdrawn and her claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).

In September 2014, the Board remanded the appellant's claim.  The VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant claims that she is entitled to recognition as a helpless child of the deceased Veteran on the basis that she manifested permanent incapacity for self-support prior to attaining the age of 18.  She specifically contends that she has suffered from mental illness since childhood, including bipolar disorder, schizophrenia, and depression as well as current physical disabilities including rheumatoid arthritis, deep vein thrombosis, and edema.  See a statement from the appellant dated March 2003.  The appellant's mother also submitted a statement received February 2003 which indicates that the appellant has been sick for "a long time."  In a statement dated October 2010, the appellant reported that she was in an automobile accident when she was 14 years old.  Also, the current medical evidence documents treatment for type II diabetes mellitus, hypertension, bipolar disorder, gastroesophageal reflux disease (GERD), asthma, lump of left breast, and dry mouth.  See, e.g., a private treatment record dated February 2014 from Brookridge Internal Medicine Associates, P.A.

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2015).  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.
The Board observes that the appellant turned 18 years old on May 6, 1990 and that she received a high school diploma in May 1990.  In the March 2003 statement, she indicated that she briefly attended college but did not complete her coursework due to illness and insufficient funds.  

A review of the record reveals that although there is no contemporaneous medical evidence that documents the degree to which the appellant was incapacitated prior to her 18th birthday, the medical evidence reveals a longstanding history of psychiatric treatment for bipolar disorder and schizophrenia.  In this regard, the earliest medical evidence of record pertaining to mental health treatment for the appellant is an April 1997 emergency psychiatric evaluation by Q.T., M.D. when the appellant was 24 years old.  At that time, Dr. Q.T. noted that the appellant was recently discharged from Pineywoods Hospital in March 1997 with a diagnosis of schizoaffective disorder - bipolar type and was on medication for this disability.  Moreover, Dr. Q.T. reported that the appellant believed that she was 14 and wanted to go back to high school to play basketball.  She had also been walking the streets at night and had been sexually indiscriminate.  Upon examination, Dr. Q.T. noted that the appellant's thoughts were circumstantial and with looseness of association, and her thought content was positive for delusions of grandeur.  Her insight and judgment was "very poor."  Dr. Q.T. reported that the appellant was deteriorating to the point where she needed inpatient hospitalization and that she presented a danger to herself.  The Board notes that the medical evidence dated since the April 1997 mental health evaluation continues to document treatment for the appellant's schizophrenia and bipolar disorder as well as other disabilities.  Notably, in a statement dated March 2005, J.D., M.D., who treated the appellant at the Mary E. Dickerson Memorial Hospital, noted that the appellant currently suffers from deep vein thrombosis, diabetes, anxiety, rheumatoid arthritis, seizure disorder, depression, and early childhood schizophrenia.  He further indicated that the appellant's mental disorders go back "as far as early childhood."  

As noted above, there is no contemporaneous medical evidence that documents the degree to which the appellant was incapacitated prior to her 18th birthday.  However, during a private psychiatric evaluation dated April 2004, the appellant reported that her first hospitalization for her psychiatric disorder was at the Life Care Unit in Lufkin, Texas when she was 14 years old.  Also, in a statement dated March 2003, the appellant reported that she received mental health therapy prior to turning 18 years old at Piney Woods Hospital, Beaumont MHMR, and Trinity Valley Medical Center as well as treatment for her heart at age 9 from the University of Texas Medical Branch in Galveston, Texas.  The Board observes that the treatment records from these facilities are not associated with the record.  The duty to assist requires that such records if available should be obtained and considered in adjudicating the appellant's claim.  38 C.F.R. § 3.159. 

The appellant is currently in receipt of Social Security Administration  (SSA) benefits.  See, e.g., a private treatment record from Rusk State Hospital dated November 2006.  In the March 2003 statement, the appellant indicated that she has been in receipt of SSA benefits since 1991.  While that is after her 18th birthday, the Board notes that such records may contain historical information that is pertinent to the appeal.  Although an attempt was made by the RO to obtain the appellant's SSA records in January 2009 from the SSA, the record does not reveal any response from the SSA, and indeed, her SSA records are not associated with the claims folder.  As it appears such records are relevant to the claim, an attempt to obtain these records should be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additionally, with authorization from the appellant, her SSA earnings records should also be requested.

VA's Adjudication and Procedures Manual (M21-1) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, but states that a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See M21, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  If records pre-dating the appellant's May 1990 birthday are obtained as a result of this remand, a VA medical opinion will be necessary to assist in determining if the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to her 18th birthday.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide a completed release 
form (VA Form 21-4142) authorizing VA to request copies of treatment records from any private medical providers who treated her for her physical and psychological conditions prior to May 1990, to include treatment from the Life Care Unit in Lufkin, Texas, Pineywoods Hospital, Beaumont MHMR, Trinity Valley Medical Center, and University of Texas Medical Branch in Galveston, Texas.  

After the appellant has signed the appropriate releases, obtain those records not already associated with the claims file.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the appellant cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the appellant of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2. Obtain and associate with the file the appellant's complete records from the Social Security Administration  related to any claim for SSA benefits (SSI or SSD), including any SSA administrative decision(s) (favorable or unfavorable), including records reflecting her earliest application for benefits administered by SSA.  If such records are unavailable, a negative response must be obtained.  Upon authorization, request the appellant's official earnings record from SSA, including earnings prior to and after age 18. 
 
3. If any records obtained as a result of paragraphs 1 and 2 above are dated prior to May 1990, forward the appellant's claims folder to a VA medical professional with the appropriate level of expertise to help ascertain if the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.  If a medical opinion cannot be provided without examination of the appellant, then such examination should be scheduled.  

The examiner should state, based on the available evidence, whether it is at least as likely as not (50 percent or greater probability) that the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.  The examiner should address the March 2005 report of Dr. J.D. noting the appellant's mental disorders go back as far as early childhood.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




